                 Case 19-10851-JTD              Doc 183        Filed 07/15/19         Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                 Chapter 11

    NANOMECH, INC.,                                        Case No. 19-10851 (JTD)

                   Debtor. 1                               Related to Docket No. 180

             NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON JULY 17, 2019 AT 1:00 P.M. (ET)

               TO BE HEARD BEFORE THE HONORABLE JOHN T. DORSEY
                    IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE DISTRICT OF DELAWARE, COURTROOM NUMBER 4

      I.      MATTER GOING FORWARD:

              1. Debtor’s Motion Pursuant to Sections 105 and 363 of the Bankruptcy Code for
                 Order Approving Selection of Stalking Horse Bidder and Related Relief In
                 Connection with Sale of Assets of Debtor [D.I. 178, Filed July 12, 2019].

                  Related Documents:

                  A. Motion to Shorten Notice with Respect to Debtor’s Motion Pursuant to Sections
                     105 and 363 of the Bankruptcy Code for Order Approving Selection of Stalking
                     Horse Bidder and Related Relief in Connection with Sale of Assets of Debtor
                     [D.I. 179, Filed July 12, 2019].

                  B. SIGNED Order Granting Motion to Shorten Notice with Respect to
                     Debtor's Motion Pursuant to Sections 105 and 363 of the Bankruptcy Code
                     for Order Approving Selection of Stalking Horse Bidder and Related
                     Relief in Connection with Sale of Assets of Debtor [D.I. 181, Filed July 15,
                     2019].

                  C. Notice of Hearing with Respect to Debtor's Motion Pursuant to Sections
                     105 and 363 of the Bankruptcy Code for Order Approving Selection of
                     Stalking Horse Bidder and Related Relief in Connection with Sale of Assets
                     of Debtor [D.I. 182, Filed July 15, 2019].

                  Objection Deadline: At the time of the hearing on July 17, 2019 at 1:00 pm.



1
  The last four digits of the Debtor’s federal tax identification number is 3143. The Debtor’s service address for the
purpose of this chapter 11 case is: 2447 Technology Way, Springdale, AR 72764.
2
  AMENDED items are entered in bold.
            Case 19-10851-JTD        Doc 183         Filed 07/15/19   Page 2 of 2



             Objections/Responses Filed: None as of the filing of this agenda

             Status: This matter is going forward.



Dated: July 15, 2019               GELLERT SCALI BUSENKELL & BROWN, LLC
Wilmington, Delaware
                                   /s/ Michael Busenkell
                                   Michael Busenkell (DE 3933)
                                   Ronald S. Gellert (DE 4259)
                                   Evan W. Rassman (DE 6111)
                                   1201 N. Orange St., Ste. 300
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 425-5800
                                   Facsimile: (302) 425-5814
                                   Email: mbusenkell@gsbblaw.com
                                          rgellert@gsbblaw.com
                                           erassman@gsbblaw.com

                                   Attorneys for Debtor and Debtor-in-Possession




                                              2
